Per Curiam.
No question arises m this record of which we can take notice. There was a verdict and judgment, after which the appellant moved for a new trial. The proceedings were had before the R. S. 1852 took effect. Perhaps, upon a proper case made, the judgment might have been set aside during the term, to let in the motion, but nothing of the land was attempted. While the judgment remained, no motion for a new trial could be entertained, and of course the rulings on the trial can not be reviewed. The present statute is different. Under it the motion may be made at any time during the term. 2 R. S., p. 119, sec. 354.
The judgment is affirmed with costs.